DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 11/12/21. Claims 1 – 20 are pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 11/12/21. 

Terminal Disclaimer
	The Terminal Disclaimer filed on 11/17/21 has been approved and entered.

REASONS FOR ALLOWANCE
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of BOSNYAK et al (US 2014/0275286).
BOSNYAK discloses a composition comprising a plurality of discrete carbon nanotubes (DCNT), also called molecular rebar, having an interior and exterior surface. The DCNT is oxidized on its surface.
BOSNYAK’s interior surface and an exterior surface have the same amount of oxidized species, thus failing to teach that the interior surface oxidized species content differs from the exterior surface oxidized species content by at least 20% and as high as 100% (as per independent claim 1), and thus also failing to teach that the interior surface oxidized species content comprises from about 0.01 to less than about 0.8 percent relative to the carbon nanotube weight and that the exterior oxidized species content comprises more than about 1.2 and up to 3 percent relative to carbon nanotube weight (as per independent claim 2).
BOSNYAK also fails to teach a metal or alloy thereof that is magnetic.
BOSNYAK’s composition is used to improve composites, for engineered materials, foams, sealants, coating and adhesives, energy devices such as photovoltaics, batteries and capacitors, and sensor and separation membranes; failing to teach the claimed intended use as a treatment for contaminated soil or ground water.

The closest prior art of record fails to teach or render obvious the claimed composition for contaminated soil or ground water comprising a plurality of discrete carbon nanotubes and at least one magnetic metal and/or alloy thereof, wherein the interior surface comprises an interior surface oxidized species content and the exterior surface comprises an exterior surface oxidized species content, wherein the interior surface oxidized species content differs from the exterior surface oxidized species content by at least 20% and as high as 100%, and wherein the interior surface oxidized species content comprises from about 0.01 to less than about 0.8 percent relative to the carbon nanotube weight and that the exterior oxidized species content comprises more than about 1.2 and up to 3 percent relative to carbon nanotube weight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765